DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 07/21/2021 
Application claims a FP date of 10/04/2018
Claims 1, 12, 17 and 18 have been amended and Claim 14 has been previously canceled
Claims 1-13 and 15-18 are pending

Response to Arguments

Applicant's arguments filed 07/21/2020 have been fully considered and are not persuasive.
Examiner thanks the Applicant for the explanation of the instant Applicant.  However, Examiner respectfully disagrees with Applicant’s assessment that Ebe fails to disclose determining any axis as remarked on page 7 of the Remarks document filed on 07/21/2021 since on Col 7, lines 15-25 Ebe clearly teaches that the Expression 10 is used among azimuth directions (which is interpreted as the inversion axis as defined in the claim) orthogonal to the principal ray.  Further in the same column, lines 35-45, Ebe teaches that the image restoration filter can restore image while correcting the MTF differences among the azimuth directions and the rotational symmetry is corrected by correcting rH(u,v) so that the OTF differences for each azimuth convoluted with the blurring filter and different blurring filters may be convoluted in one image which reduces the image deformation caused by the optical characteristic of imaging optical systems.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Hiasa (U.S. Patent Publication Number 2018/0061020 A1) in view of Ebe (U.S. Patent Number 9,167,168).

Regarding Claim 1, Hiasa discloses an image processing method (Fig 5 is a learning flow of correction) of correcting at least part of a captured image (¶0001; resent invention relates to an image processing method of correcting an optical degradation such as aberration of an optical system) using a neural network (Fig 1 – image processing unit 102 includes a learning unit 102a), the image processing method comprising: 
a first step of determining, a filter of the neural network (Hiasa in Fig 1 and in ¶0039-¶0040 discloses the plurality of filters 202 and discloses the linear and non-linear conversion; Since “inversion axis” is not defined in the claim, Hiasa’s disclosure of “learning the correction information” as described in flow chart of Fig 5 and in ¶0047 - ¶0049 and the size of the partial area of the blurred image in step S102 is determined on the basis of the information of the optical degradation affecting the partial area (¶0058) and by rotating the partial area so as to cancel the azimuth before the blur correction or by rotating the filters in the first n-layers in used to interpret this limitation.); 
a second step of determining a positional relationship among pixels of color components in an input image, and is input to the neural network corresponding to the inversion axis (This is discloses in step S103 in Fig 4 and ¶0038; Also in Fig 4, step S102 Hiasa discloses about obtaining partial area from blurred image and that the partial area has three channels of RGB); and 
a third step of generating a corrected image by correcting the input image by processing the input image, using the neural network, (This is discloses in step S104 in Fig 1 and in ¶0039 where he discloses that the corrected partial area is generated using the blur correction disclosed in Fig 1 using a convolution neural network corresponding to one of the deep learnings.).
Hiasa discloses determining partial areas but fails to clearly disclose a first step of determining, according to a position of a partial image of the captured image, an inversion axis, that is a line defined by an azimuth and used for a spatial inversion process on the partial image or on a filter;
determining, based on the inversion axis, a positional relationship among pixels of color components in an input image, that is generated from the captured image based on the positional relationship.
Instead, in a similar endeavor Ebe clearly discloses, a first step of determining, according to a position of a partial image of the captured image (Ebe teaches this in the flow chart of Fig 4 – step S11), an inversion axis, that is a line defined by an azimuth and used for a spatial inversion process on the partial image or on a filter (Ebe teaches the image restoration process in Col 5 and 8 and in Figs 3 -5 where he teaches the use of Expression 10 in which the optical transfer function is used among azimuth direction orthogonal to the principal ray and teaches that the image restoration filter can restore image while correcting the MTF differences among the azimuth directions);
determining, based on the inversion axis, a positional relationship among pixels of color components in an input image, that is generated from the captured image based on the positional relationship (Ebe teaches this in steps S12 and S13 of Fig 4 and in Col 8 -10 where he teaches that the image restoration process convolves the input image with the image restoration filter and convolves for each layer and restores the image for each layer);
Hiasa and Ebe are combinable because both are about image processing and image restoration.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for image restoration using optical transformation among azimuth direction as taught by Ebe in the imaging device disclosed by Hiasa. 
The suggestion/motivation for doing so would have been to “improve the symmetry of aberration” as disclosed by Ebe in Col 6, lines 60-65.
Therefore, it would have been obvious to combine Hiasa and Ebe to obtain the invention as specified in claim 1.

Regarding Claim 2, Hiasa in view of Ebe discloses further comprising a combining step of generating a corrected captured image obtained by correcting the captured image by combining a plurality of corrected images calculated for a plurality of partial images (Hiasa: Fig 5 – step S204 – obtain plural sets of learning partial areas and learning degradation partial area), wherein the plurality of partial images include a first partial image and a second partial image in which the inversion axis different from that of the first partial image is determined in the first step (Hiasa: In Fig 5 –step 205 and in ¶0052 the correction information is learned from plural pairs of the learning partial areas and the learning degradation partial areas, and an error between its output result is calculated.  The coefficients of the respective filters used in the first to the nth layer and the constants are added and updated and optimized such that error is minimized). 

Regarding Claim 3, Hiasa in view of Ebe discloses wherein the inversion axis is an inversion axis for the partial image, and wherein the neural network is common to the first partial image and the second partial image (Hiasa: In ¶0062 Hiasa discloses that the same correction information can be used with respect to partial areas having the same image height, and advantages of alleviation of the learning loads and capacity reduction of the correction information are obtained.). 

Regarding Claim 4, Hiasa in view of Ebe discloses wherein the first partial image includes part of the second partial image (Ebe: teaches dividing the input image into a plurality or layered image according to the object distance.  As taught in Figs 6 and 7 and in Col 11, lines 1-20 Ebe teaches that the image may be cut (divided) into plurality of areas based upon object distance, each cut area is convoluted with the blurring filter and an image may be obtained). 

Regarding Claim 5, Hiasa in view of Ebe discloses wherein the third step generates the input image by cutting out part of the captured image in an area determined based on the positional relationship (Hiasa discloses this in ¶0037 where he discloses that a “partial” are corresponding to “part” of the blurred image is obtained and the “partial” area is set as a unit – which is interpreted that this obtained by cutting part of the captured image; Ebe: also discloses this in Figs 7a-7e and in Col 11, lines 1-20). 

Regarding Claim 6, Hiasa in view of Ebe discloses wherein the third step generates the input image by deleting a partial pixel in the partial image or by changing a position of a partial pixel of the partial image based on the positional relationship (Ebe: In the fourth embodiment, in Fig 16-17 and in Col 15, lines 35-65 and Col 16, lines 1-30, Ebe teaches selecting areas to be shaped.  Since all the areas are not selected, it is interpreted that some of the partial areas are “not selected” or deleted.). 

Regarding Claim 11, Hiasa in view of Ebe discloses wherein the corrected image is an image in which an optical degradation in the captured image is corrected (Hiasa: In ¶0001, Hiasa discloses that the invention relates to a method of correcting an optical degradation such as an aberration or a diffraction generated by an optical system of an image pickup apparatus). 

Regarding Claim 12, this claim is an apparatus claim that has limitations parallel to Claim 1.  Claim 12 is rejected on the same grounds as Claim 1.

Regarding Claim 13, Hiasa in view of Ebe discloses further comprising a memory configured to store a filter used in the neural network (Hiasa: Hiasa discloses that the information of the optical degradation is stored in the storage unit 103 (Fig 2)). 

Regarding Claim 15, has all the limitations of Claim 1 and Hiasa in view of Ebe discloses an imager configured to capture an object image (Hiasa: Hiasa Fig 2 – image obtaining unit 101). 

Regarding Claim 16, has all the limitations of Claim 14 and Hiasa in view of Ebe discloses an imager configured to capture an object image (Hiasa: Hiasa Fig 2 – image obtaining unit 101). 

Regarding Claim 17, this claim is a systems claim that has limitations parallel to Claim 1.  Claim 17 is rejected on the same grounds as Claim 1.

Regarding Claim 18, this claim is a program claim that has limitations parallel to Claim 1.  Claim 18 is rejected on the same grounds as Claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Hiasa (U.S. Patent Publication Number 2018/0061020 A1) in view of Ebe (U.S. Patent Number 9,167,168) as applied to Claim 1 above and further in view of Hayashi et al. (U.S. Patent Number 9,710,895 B2).

Regarding Claim 10, Hiasa in view of Ebe discloses the learning of the neural network, but fails to clearly disclose wherein the second step determines the positional relationship based on a positional relationship among color components.
Instead, in a similar endeavor Hayashi clearly discloses, wherein the second step determines the positional relationship based on a positional relationship among color components (Hayashi teaches this in Fig 7-10 and in Col 16, lines 20-40 where he discloses acquiring color data of each color with regards to all pixels through pixel interpolation process, the color signal conversion process 47 and color difference conversion process 45a).c
Hiasa, Ebe and Hayashi are combinable because all are about image processing and image restoration.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for image restoration using optical transformation among azimuth direction as taught by Ebe and use color conversion and interpolation as taught by Hayashi in the imaging device disclosed by Hiasa. 
The suggestion/motivation for doing so would have been to “improve the symmetry of aberration” as disclosed by Ebe in Col 6, lines 60-65 and  apply restoration process based on the point spread function for color components while suppressing image quality deterioration as disclosed by Hayashi in Col 8, lines 24-30.
Therefore, it would have been obvious to combine Hiasa, Ebe and Hayashi to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are objected as they depend on objected Claim 7.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Doerry et al. (U.S. Patent Number 7,397,418 B1) discloses two-dimensional SAR data can be processed into a rectangular grid format by subjecting the SAR data to a Fourier transform operation, and thereafter to a corresponding interpolation.  Because the interpolation operation follows the Fourier transform operation, the interpolation operation can be simplified, and the effect of interpolation errors can be diminished.  This provides for the possibility of both reducing the re-grid processing time, and improving the image quality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698